Exhibit 10.29






[Home Depot Letterhead]














January 12, 2016




Ann-Marie Campbell




Dear Ann-Marie:


I am pleased to confirm The Home Depot, Inc.’s (the “Company”) offer of a
promotion in the position of Executive Vice President – U.S. Stores, reporting
directly to me, effective February 1, 2016. Your new annual base salary will be
$650,000, payable in equal bi-weekly installments. Your next salary review will
be held in April of 2016, with salary reviews held annually thereafter.


In addition to your base salary, you will continue to be eligible to participate
in the Management Incentive Plan (“MIP”) for officers, which provides an annual
incentive target of up to 100% of your base salary. MIP will be paid annually
based on achievement of the established financial goals. To be eligible for
payment of any incentive, you must be employed on the day on which the incentive
is paid.


The Home Depot has typically awarded an annual equity grant to Officers in March
of each year under the Amended and Restated 2005 Omnibus Stock Incentive Plan
(the “Omnibus Plan”).  Currently, equity awards for Executive Officers in March
2016 are expected to consist of performance-based restricted stock, stock
options, and performance shares.  Vesting and performance goals for these awards
are established annually for each grant.  You will be eligible to receive the
same types of equity awards as other Executive Officers in the Company.  Annual
equity awards are not guaranteed as compensation, and there is no minimum or
guaranteed award.


At the next regularly scheduled quarterly meeting of the Leadership Development
and Compensation Committee of The Home Depot, Inc. Board of Directors following
the effective date of your promotion, you will receive a grant under the Omnibus
Plan of the greatest number of whole shares of restricted common stock of The
Home Depot, Inc. (“Common Stock”) resulting from dividing $250,000 by the
closing stock price on the grant date, with 50% of the grant vesting in 30
months and the remaining 50% vesting in 60 months. Once these provisions lapse,
the shares will be yours, free and clear of restrictions, subject to the
applicable provisions of the Omnibus Plan and award document. You will also
receive a grant of nonqualified stock options under the Omnibus Plan equal to
the greatest number of whole shares of Common Stock resulting from dividing
$250,000 by the grant date accounting cost of the stock options, with an
exercise price equal to the closing stock price on the grant date. Twenty-five
percent of the stock options will become exercisable on the second, third,
fourth and fifth anniversaries of the grant date. Expiration of all stock
options will be the earlier of ten years from the grant date, employment
termination, or any earlier time provided by the Omnibus Plan or your award
document.









--------------------------------------------------------------------------------





Ann-Marie Campbell
January 12, 2016
Page 2






In addition to the above grants, you will continue to be eligible to participate
in The Home Depot, Inc.’s Employee Stock Purchase Plan. The plan affords you the
opportunity to purchase The Home Depot, Inc. common stock at a 15% discount
through payroll deductions.
 
You will also continue to be eligible to participate in The Home Depot Deferred
Compensation Plan for Officers. This plan affords you the opportunity to defer
up to 50% of your base salary and 100% of your MIP payment into the plan.


The terms of your annual base salary, the MIP and other benefits set forth
herein are subject to future modification or termination at the Company’s
discretion. All compensation and benefits are subject to any required tax
withholding.


The Company’s Stock Ownership and Retention Guidelines for Executive Officers
(enclosed) are designed to assist in focusing executives on the long-term
success of the Company and on shareholder value by requiring executives to hold
Common Stock over the long term.  As an Executive Vice President, you will be
required to hold four (4) times your base salary in Common Stock.  You will have
a period of up to four (4) years from the effective date of your promotion to
comply with this guideline.  The following type of shares of Common Stock will
be counted in determining if you meet this guideline:  (i) shares that you own
outright; (ii) shares of restricted stock; and (iii) shares held in the
FutureBuilder Plan, the FutureBuilder Restoration Plan or the Employee Stock
Purchase Plan.


You agree that you shall not, without the prior express written consent of the
Executive Vice President – Human Resources, engage in or have any financial or
other interests in, or render any service in any capacity to any competitor or
supplier of the Company, or its parents, subsidiaries, affiliates, or related
entities during the course of your employment with the Company. Notwithstanding
the foregoing, you shall not be restricted from owning securities of
corporations listed on a national securities exchange or regularly traded by
national securities dealers, provided that such investment does not exceed 1% of
the market value of the outstanding securities of such corporation. The
provisions of this paragraph shall apply to you and your immediate family.


You acknowledge that through your employment with the Company that you will
acquire and have access to the Company’s Confidential Information. You agree
that the Company may prevent the use or disclosure of its Confidential
Information through use of an injunction or other means and acknowledge that the
Company has taken all reasonable steps necessary to protect the secrecy of the
Confidential Information. You agree that you will not disclose any Confidential
Information to any third party, and you further agree to return all documents or
any other item or source containing Confidential Information or any other
property of the Company, to the Company immediately upon termination of
employment with the Company, for any reason. This obligation shall remain in
effect, both during and after your employment, for as long as the information or
materials in question retain their status as Confidential Information. This
letter is not intended to, and does not, alter either the Company’s rights or
your obligations under any state or federal statutory or common law regarding
trade secrets and unfair trade practices. For purposes of this letter,
“Confidential Information” means any data or information that is valuable to the
Company and not generally known to competitors of the Company or other
outsiders, regardless of whether the confidential information is in printed,
written or electronic form, retained in your memory or has been compiled or
created by you, including but not limited to: operations, services, information
technology, computer systems, marketing, advertising, technical, financial,
personnel, staffing, payroll, information about employee compensation and
performance, merchandising, strategic planning, product, vendor,











--------------------------------------------------------------------------------





Ann-Marie Campbell
January 12, 2016
Page 3




supplier, customer or store planning data, construction, data security
information or other information similar to the foregoing.


By accepting this offer, you acknowledge and agree that you, as a key executive
of the Company, have received and will receive training and Confidential
Information regarding, among other things, the Company’s operations, services,
information technology, computer systems, marketing, advertising, technical,
financial, personnel, staffing, payroll, information about employee compensation
and performance, merchandising, strategic planning, product, vendor, supplier,
customer or store planning data, construction, data security information, and/or
other business processes, and that you have been and will be provided and
entrusted with access to the Company’s customer and employee relationships and
goodwill. You further acknowledge that such Confidential Information, including
trade secrets and other business processes, are utilized by the Company
throughout the entire United States and in other locations in which it conducts
business. You further acknowledge and agree that the Company’s Confidential
Information, customer, service provider, vendor and employee relationships, and
goodwill are valuable assets of the Company and are legitimate business
interests that are properly subject to protection through the covenants
contained in this letter. Consequently, you agree that you will not, during the
course of your employment and for a period of eighteen (18) months following the
termination of your employment with the Company, regardless of the reason for
such termination, enter into or maintain an employment, contractual or other
business relationship, either directly or indirectly, to provide to any
Competitor executive, operational, or managerial services that are the same as
or similar to the services you provided to the Company, either directly or
indirectly, at any point during the last two (2) years of your employment with
the Company. “Competitor” means any company or entity that sells or offers
Products or Services that are the same as or similar to the Products or Services
sold and offered by the Company, its parents, subsidiaries, affiliates or
related entities, in the United States or Canada, including but not limited to
the following entities and each of their subsidiaries, affiliates, assigns,
franchisees, or successors in interest: Lowe’s Companies, Inc. (including, but
not limited to, Eagle Hardware and Garden and/or Orchard Supply and Hardware
Company); Sears Holding Corp.; Amazon.com; Menard, Inc.; HD Supply Holdings,
Inc.; Floor & Decor; Ace Hardware; True Value Company; RONA Inc.; Canadian Tire;
Lumber Liquidators; and Wal-Mart. “Products or Services” means anything of
commercial value, including, without limitation: goods; personal, real, or
intangible property; services; financial products; business opportunities or
assistance; or any other object or aspect of business or the conduct thereof.


In the event you wish to enter into any relationship or employment prior to the
end of the above-referenced 18 month period which may be covered by the above
non-compete provision, you agree to request and receive written permission from
the Executive Vice President – Human Resources before entering any such
relationship or employment. The Company may approve or may not approve of the
relationship or employment in its sole and absolute discretion.


You acknowledge that through your employment with the Company you will continue
to acquire and have access to confidential and proprietary information
concerning the performance and qualifications of Company employees. Accordingly,
you agree that during the course of your employment and for a period of
twenty-four (24) months following the termination of your employment with the
Company, you will not directly or indirectly, on your own behalf or on behalf of
any other entity or person, Solicit any employee of the Company, its parents,
subsidiaries, affiliates or related entities, with whom you had material contact
during your employment, or with respect to whom you obtained or had access to
Confidential Information while employed with the Company, to terminate his or
her employment or other relationship with the Company, its parents,
subsidiaries, affiliates or related entities, or to refer any such employee to
anyone, without the prior written approval from the Executive









--------------------------------------------------------------------------------





Ann-Marie Campbell
January 12, 2016
Page 4




Vice President, Human Resources. For purposes of this paragraph, “Solicit” shall
include any solicitation, enticement, or encouragement whatsoever, regardless of
which party initiated the initial contact, as well as any direct or indirect
involvement in the recruitment, referral, interviewing, hiring, or setting of
the initial terms and conditions of employment.


You acknowledge and agree that each of the covenants in this letter is
reasonable, appropriate, and narrowly tailored to protect the Company’s
legitimate interest, including but not limited to its legitimate interest in
protecting Company Confidential Information, and that your full compliance with
such restrictions will not unduly or unreasonably interfere with your ability to
obtain other gainful employment. If any of the provisions of such covenants
should ever be held by a court of competent jurisdiction to exceed the scope
permitted by applicable law, such provision or provisions shall be automatically
modified to such lesser scope as such court may deem just and proper for the
reasonable protection of the Company’s legitimate business interests. You
further acknowledge that you had a full and free choice as to whether to accept
the terms of this letter, and that by accepting the position of Executive Vice
President – U.S. Stores, you consent to be bound by all terms of this letter.


Nothing herein is intended to prohibit you from reporting possible violations of
law or regulation to any governmental agency or entity having responsibility to
investigate same or from making any truthful statement in connection with any
legal proceeding or investigation by any governmental agency or entity.
 
This is a conditional offer contingent on drug test results. As a condition to
your employment, you must take and pass a drug test. A positive drug test result
will result in the termination of your employment. Drug testing must be done
within 48 hours from receipt of this letter. Enclosed is information regarding
your drug test.


This letter should not be construed, nor is it intended to be a contract of
employment for a specified period of time, and the Company reserves the right to
terminate your employment with or without cause at any time. This letter
supersedes any prior employment agreement or understandings, written or oral
between you and the Company and contains the entire understanding of the Company
and you with respect to the subject matter hereof, except that this letter does
not supersede or limit your post-employment restrictions or obligations to the
Company that may be contained in any other agreement between you and the
Company, such as equity award agreements.


The terms of this letter shall be binding on, and in favor of, the Company’s
successors in interest and assigns.


This letter shall be construed, interpreted and applied in accordance with the
law of the State of Georgia, without giving effect to any choice of law
provisions thereof that would require the application of any other
jurisdiction’s laws. You agree to irrevocably submit any dispute arising out of
or relating to this letter to the exclusive jurisdiction of the Atlanta Division
of the U.S. District Court for the Northern District of Georgia, or if federal
jurisdiction is not available, the Superior Court of Cobb County, Georgia. You
also irrevocably waive, to the fullest extent permitted by applicable law, any
objection you may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and you agree to personal jurisdiction and to
accept service of legal process from the courts of Georgia. Subject to the
parties agreement set forth above regarding modification, in the event any
provision in this letter is determined to be legally invalid or unenforceable by
any court of competent jurisdiction, and cannot be modified to be enforceable,
the affected provision shall be stricken from the letter, and the remaining
terms of the letter and









--------------------------------------------------------------------------------





Ann-Marie Campbell
January 12, 2016
Page 5




its enforceability shall remain unaffected. You agree to accept service of
process by mail or by any other means sufficient to ensure that you receive a
copy of the items served.


Ann-Marie, we are pleased to extend this offer to you, and we are excited about
the opportunities that your leadership will bring to this new role. We have
enclosed a copy of this letter for your records. Please sign, date and return
the original to us.


Sincerely,


/s/ Craig Menear


Craig Menear
Chairman CEO and President








I accept this offer as Executive Vice President – U.S. Stores pursuant to the
foregoing terms and conditions:


/s/ Ann-Marie Campbell
1/12/2016
 
 
 
Ann-Marie Campbell
Date Signed
 
 
 






